Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 18-BG-508

                 IN RE LESLIE ARNOLD THOMPSON, RESPONDENT.

                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 473388)

                          On Report and Recommendation
                    of the Board on Professional Responsibility
                                  (BDN 201-15)

                           (Decided October 18, 2018)

      Before FISHER and THOMPSON, Associate Judges, and NEBEKER, Senior
Judge.
      PER CURIAM: The Board on Professional Responsibility concurred with the

Ad Hoc Hearing Committee’s findings that respondent Leslie Arnold Thompson

had violated Rule 8.4 (d) of the District of Columbia Rules of Professional

Conduct and D.C. Bar R. XI, § 2 (b)(3) because he “delayed in responding to

Disciplinary Counsel’s inquiry letter regarding a disciplinary complaint, failed to

respond to a subpoena duces tecum for his client file and his financial records, and

failed to comply with a [c]ourt order compelling him to respond to Disciplinary

Counsel’s subpoena.” The Board also agreed that respondent should be suspended
                                        2


for thirty days. However, unlike the Committee, the Board recommended that

respondent be required to show fitness as a condition for reinstatement to the

practice of law.



      A key reason the Hearing Committee did not recommend a fitness

requirement was that respondent’s misconduct occurred in a single matter.

However, on December 21, 2017, respondent was temporarily suspended pursuant

to D.C. Bar R. XI, § 3 (c) after he failed to respond to Disciplinary Counsel’s

requests for information in a separate disciplinary investigation. The Board noted

that this suspension was not known when the Committee issued its report and that

“[t]he premise on which the Hearing Committee based its analysis has been

overcome by events.” The Board found that it could consider this new fact and

that the repetitive nature of respondent’s misconduct provided clear and

convincing evidence that cast a serious doubt upon respondent’s continuing fitness

to practice law. See, e.g., In re Guberman, 978 A.2d 200 (D.C. 2009); In re Cater,

887 A.2d 1 (D.C. 2005).



      Under D.C. Bar R. XI, § 9 (h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also
                                         3


In re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to

the Board’s report and recommendation, our deferential standard of review

becomes even more deferential.”). Mr. Thompson has not participated in any

phase of this disciplinary action, and he has failed to file either a response to the

court’s order to show cause or exceptions to the Board’s Report and

Recommendation. We therefore consider the underlying factual findings to be

uncontested. The record supports the findings of misconduct accepted by the

Board, and we discern no reason to depart from the Board’s recommendation to

impose a thirty-day suspension with a fitness requirement.



      Accordingly, it is



      ORDERED that Leslie Arnold Thompson is hereby suspended from the

practice of law in the District of Columbia for thirty days and his reinstatement is

conditioned on a showing of fitness. For purposes of reinstatement the period of

respondent’s suspension will not begin to run until such time as he files an

affidavit that complies with D.C. Bar R. XI, § 14 (g).



                                                    So ordered.